DETAILED ACTION
This action is responsive to the submission filed 07/11/2022. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Claim Interpretation
Claim 11-18 recites “A computer program product comprising one or more computer readable storage media”. The Examiner notes that specification paragraph 4 recites “the computer readable storage medium is not a transitory signal per se”. Therefore, the claimed invention is not directed to non-statutory subject matter, and 101 rejection does not apply.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10-13, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1), referred herein as Brown ‘848, in view of Brown et al. (US 20180157421 A1), referred herein as Brown ‘421, further in view of Buah et al. (US 20060112244 A1), referred herein as Buah.
Regarding Claim 1, Brown ‘848 teaches 
A computer-implemented method, comprising: receiving a first request to perform a point-in-time snapshot copy operation from a first logical storage volume to a second logical storage volume by a data consistency application, (Brown ‘848 [0008] The point-in-time snap copy function creates a snap copy relationship between a snap copy source and a snap copy target over a particular range of tracks. [0066] The snap copy management logic 234 (FIG. 4) is configured to create a local copy, such as a point-in-time snap copy, for example, of a local copy source such as a primary volume, for example, to local copy target, which may also be utilized as a local primary source of a consistency group.)
where the data consistency application maintains data consistency by performing asynchronous data replication between the first logical storage volume and the second logical storage volume by forming a consistency group while the data consistency application is in an active state; (Brown ‘848 [0003] The process of replicating, that is, copying data over to the secondary system can be setup in either a synchronous or asynchronous relationship between the primary system and the secondary system. [0063] One mode of the snap copy management logic 234 managing the copy relationships, may be implemented with asynchronous copy operations, such as a peer-to-peer remote copy (PPRC) program modified as appropriate in accordance with present description. [0066] The snap copy management logic 234 (FIG. 4) is configured to create a local copy, such as a point-in-time snap copy, for example, of a local copy source such as a primary volume, for example, to local copy target, which may also be utilized as a local primary source of a consistency group.)
receiving a second request to withdraw the point-in-time snapshot copy operation being implemented by the data consistency application; (Brown ‘848 Abst: Withdrawal of a point-in-time snap copy relationship or a portion of such a relationship, is managed in a manner which can obviate disruption of consistency groups due to the withdrawal. A determination is made as to whether to delay execution of the withdrawal request to temporarily preserve data of the withdrawal range. [0052] A typical host as represented by the host 2a (FIG. 3) includes an operating system 218 and an application 220)
in response to determining that the data consistency application is creating a current consistency group while the data consistency application is in an active state, maintaining the second request while allowing the creation of the current consistency group by the data consistency application; (Brown ‘848 [0014] Yet another aspect is directed to delaying withdrawal of the modified first point-in-time snap copy relationship in response to the withdrawal request if it is determined that a first consistency group was initiated at a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. when current consistency group is creating at the time of withdrawal request,  maintain the withdrawal request and delay the execution of withdrawal.)   
preventing a formation of a new consistency group by the data consistency application during withdrawal of the point-in-time snapshot copy operation. (Brown ‘848 [0029] Hence, withdrawal of the point-in-time snap copy relationship before such data has been copied to a target which is part of a consistency group, may prevent completion of the consistency group. [0076] It is appreciated that absent snap copy withdrawal management operations in accordance with the present description, withdrawal of the point-in-time snap copy relationship SCR1 prior to completion of the consistency group of local primary volume1′ and remote secondary volume2′ may disrupt completion of a consistency group. For example, data needed to complete a volume of a consistency group may be located only on the snap copy source volume1. Hence, withdrawal of the point-in-time snap copy relationship SCR1 before such data has been copied to the target volume1′ which is part of a consistency group may prevent completion of a consistency group of volume1′ and volume2′.)
Brown ‘848 does not teach the data consistency application is set in an active state,  the data consistency application is set in an idle state
However, Brown ‘421 teaches the data consistency application is set in an active state, (Brown ‘421 [0073] the suspend logic 330 of the consistent local and remote copy generator logic 234 is further configured to unquiesce host input to the first data unit, and to restart mirroring and thus resynchronization of data from the primary volume1 to the secondary volume2 as indicated by the arrow labeled “mirror relationship1” of FIG. 5c. ) (i.e. restart mirroring is set the data consistency application in an active state) the data consistency application is set in an idle state (Brown ‘421 [0072] After quiescing host input to the primary volume1, mirroring of data from the primary volume1 to the secondary volume2 may be idled.) (i.e. set the data consistency application in an idle state)
Brown ‘848, and Brown ‘421 are analogous art because they are from the field of data processing and data protection. It would have been obvious to a person of ordinary skill in the art, having the teaching of Brown ‘848 and Brown ‘421 before him or her to modify the Brown ‘848’s system with Brown ‘421’s teaching. The motivation for doing so would be to (Brown ‘421 abst) synchronizes the first and second point-in-time snap copy volumes to be consistent with each other.
Brown ‘848-Brown ‘421 dose not teach and in response to determining that the data consistency application is set in an idle state, preventing a formation of a new consistency group by the data consistency application during withdrawal of the point-in-time snapshot copy operation.
However, Buah teaches in response to determining that the data consistency application is set in an idle state, preventing a formation of a new consistency group by the data consistency application (Buah [0033] While the mirror is suspended, PPRC tracks the new writes)
Brown ‘848, Brown ‘421 and Buah are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421 and Buah before him or her to modify the Brown ‘848- Brown ‘421’s system with Buah’s teaching. The motivation for doing so would be to (Buah abst) place the data in an appropriate state for a selected event to be processed.
	Regarding Claim 2, Brown ‘848, Brown ‘421 and Buah teach
The computer-implemented method of claim 1, wherein the point-in-time snapshot copy operation includes a transfer of a point-in-time copy of data from the first logical storage volume to the second logical storage volume within a system.  (Brown ‘848 [0006] The primary and secondary volumes are identified by a copy relationship in which the data of the primary volume, also referred to as the source volume, is copied to the secondary volume, also referred to as the target volume. [0011] point-in-time snap copy relationship is created between the snap copy source and the snap copy target.) 
Regarding Claim 3, Brown ‘848, Brown ‘421 and Buah teach
The computer-implemented method of claim 1, wherein the data consistency application is currently implementing the point-in-time snapshot copy operation when the second request is received.  (Brown ‘848 [0012] In one embodiment, the determining whether to delay withdrawal of the modified first point-in-time snap copy relationship includes determining whether a consistency group
between a consistency group source and a consistency group target was initiated as of a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. at the time of the withdraw request, the consistency group was initiated.)
Regarding Claim 5, Brown ‘848, Brown ‘421 and Buah teach
The computer-implemented method of claim 1, wherein the data consistency application is determined to be idle (Buah [0033] While the mirror is suspended, PPRC tracks the new writes) in response to determining that the data consistency application is not currently creating or replicating a consistency group when the second request is received. (Brown ‘848[0013]snap copy withdrawal
 management in accordance with the present description further includes withdrawing the modified first point-in-time snap copy relationship in response to the withdrawal request in the absence of a consistency group which was initiated both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. no consistency group was initiating at the time when the withdrawal request was received, execute the withdrawal without delay.)
Regarding Claim 10, Brown ‘848, Brown ‘421 and Buah teach
The computer-implemented method of claim 1, wherein formation of a new consistency group is enabled after the withdrawal of the point-in-time snapshot copy operation.  
(Brown ‘848 discloses the withdrawal of the point-in-time snapshot copy operation) (Buah [0040] Based on the obtained state of the data, the Automation Management Interface places the data in an appropriate state (i.e., e.g., a state to enable a selected operation, such as access or mirroring, to be performed using the data)) (i.e. mirroring operation resumes after the withdrawal)
Regarding Claim 19, Brown ‘848, Brown ‘421, Buah teach
The computer-implemented method of claim 1, comprising: in response to identifying data to be transferred as part of the point-in-time snapshot copy operation within the data consistency application, (Brown ‘421 [0071] in one embodiment, the synchronizing operation includes copying selected data from the first point-in-time snap copy volume1′ of the primary system 24a over the network 6 to the second point-in-time snap copy volume2′ of the secondary system 24b so that both the first and second point-in-time snap copy volumes, volume1′ and volume2′, provide consistent point-in-time snap copies of the data of the primary volume1 of the primary system 24a as of the first point-in-time.) setting the data consistency application in an idle state in which the data consistency application does not form the consistency group; (Brown ‘421 [0072] To facilitate generating point-in-time snap copy volumes, volume1′ and volume2′, which are consistent with each other, the consistent local and remote copy generator logic 234 of the primary storage controller 4a further includes in one embodiment, suspend logic 330 configured to quiesce host input to the primary volume1. After quiescing host input to the primary volume1, mirroring of data from the primary volume1 to the secondary volume2 may be idled.)(in an idled state, the consistency group does not form)
and marking the identified data while the data consistency application is set in the idle state. (Buah [0033] In the event of a failure at the production site, PPRC suspends mirroring and makes the target volumes available for read/write access.)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1), referred herein as Brown ‘848, in view of Brown et al. (US 20180157421 A1), referred herein as Brown ‘421,  further in view of Buah et al. (US 20060112244 A1), referred herein as Buah, further in view of Herz et al. (US 20170293519 A1), referred herein as Herz.
Regarding Claim 4, Brown ‘848, Brown ‘421 and Buah teach
The computer-implemented method of claim 1, wherein upon determining that the data consistency application is creating the current consistency group, that the second request is pending during the creation of the current consistency group.  (Brown ‘848 [0014] delaying withdrawal of the modified first point-in-time snap copy relationship in response to the withdrawal request if it is determined that a first consistency group was initiated at a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. the withdrawal is delayed/pending while waiting for the current consistency group to complete.)
	Brown ‘848-Brown ‘421-Buah does not teach a callback flag is set and where the callback flag indicates, even though Brown ‘848 teaches delaying withdrawal if consistency group is in the creation of the current consistency group. Brown ‘848 also teaches logics (Brown ‘848 [0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) (i.e. Brown ‘848’s logic can be modified and implemented in different ways, such as using flags or bitmaps or markings, etc.)
	However, Herz teaches using flags (Herz [0134] Each channel may activate two flags, namely the initiator request flag and the response request flag. A pending frame may be indicated with a corresponding request flag.) (i.e. use Herz’s  response request flag for a callback flag is set and where the callback flag indicates pending.)
Brown ‘848, Brown ‘421, Buah and Herz are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah and Herz before him or her to modify the Brown ‘848- Brown ‘421-Buah’s system with Herz’s teaching. The motivation for doing so would be to use flags (Herz abst) for communication.
Claim(s) 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1), referred herein as Brown ‘848, in view of Brown et al. (US 20180157421 A1), referred herein as Brown ‘421, further in view of Buah et al. (US 20060112244 A1), referred herein as Buah, further in view of  Clayton et al. (US 20150237133 A1), referred herein as Clayton.
Regarding Claim 6, Brown ‘848, Brown ‘421 and Buah teach
The computer-implemented method of claim 1, 
Brown ‘848-Brown ‘421-Buah does not teach wherein the formation of a new consistency group is prevented by setting an idle flag that indicates that the data consistency application cannot create a new consistency group while the idle flag is set.
However, Clayton teaches wherein the formation of a new consistency group is prevented by setting an idle flag that indicates that the data consistency application cannot create a new consistency group while the idle flag is set. (Clayton [0014] Described embodiments provide techniques for processing a pause with consistency command that allows a host to pause the formation of consistency group. [0027] if (at block 162) the pause flag 112 is not set to indicate to pause forming consistency groups…If (at block 162) the pause flag 112 is set to indicate pause, then the copy manager 12a suspends (at block 166) performing the first copy operation to form another consistency group between the source data 4a and the first data copy 4b.) (i.e. pause flag is idle flag. With the pause command, the consistency application is idle and preventing a formation of a new consistency group.)
Brown ‘848, Brown ‘421, Buah and Clayton are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah and Clayton before him or her to modify the Brown ‘848- Brown ‘421-Buah’s system with Clayton’s teaching. The motivation for doing so would be to use flag (Clayton [0014]) processing a pause with consistency command.
Regarding Claim 9, Brown ‘848, Brown ‘421 and Buah teach
The computer-implemented method of claim 1, wherein the point-in-time snapshot copy operation is withdrawn (Brown ‘848 Abst: Withdrawal of a point-in-time snap copy relationship or a portion of such a relationship, is managed in a manner which can obviate disruption of consistency groups due to the withdrawal.[0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) (i.e. Brown ‘848’s withdrawal logic can be modified and implemented using flags or bitmaps or markings, etc.)
while an idle flag or a Consistency Group In Progress (CGIP) flag is set.  (The Examiner notes the claim limitation has “OR” in “while an idle flag or a Consistency Group In Progress (CGIP) flag is set”, therefore either flag is set meets the condition)
Brown ‘848-Brown ‘421-Buah does not teach while an idle flag is set
However, Clayton teaches while an idle flag is set (Clayton [0014] Described embodiments provide techniques for processing a pause with consistency command that allows a host to pause the formation of consistency group. [0027] if (at block 162) the pause flag 112 is not set to indicate to pause forming consistency groups…If (at block 162) the pause flag 112 is set to indicate pause, then the copy manager 12a suspends (at block 166) performing the first copy operation to form another consistency group between the source data 4a and the first data copy 4b.) (i.e. pause flag is idle flag. With the pause command, the consistency application is idle and preventing a formation of a new consistency group, and the point-in-time snapshot copy operation is withdrawn)
Brown ‘848, Brown ‘421, Buah and Clayton are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah and Clayton before him or her to modify the Brown ‘848- Brown ‘421-Buah’s system with Clayton’s teaching. The motivation for doing so would be to use flag (Clayton [0014]) processing a pause with consistency command.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1), referred herein as Brown ‘848, in view of Brown et al. (US 20180157421 A1), referred herein as Brown ‘421, further in view of Buah et al. (US 20060112244 A1), referred herein as Buah, further in view of  Jean-Denis et al. (US 20070130213 A1), referred herein as Jean-Denis.
Regarding Claim 7, Brown ‘848, Brown ‘421 and Buah teach
The computer-implemented method of claim 1, wherein in response to determining that (i) the data consistency application was creating a current consistency group when second request was received, and (ii) the data consistency application has completed the creation and replication of a current consistency group.  (Brown ‘848 Fig 9B [0099]The withdrawal delay logic 334 is further configured to delay (block 540) withdrawal of the smaller point-in-time snap copy relationship SCR-W in response to the withdrawal request if it is determined (blocks 508, 520) that the consistency group CG1 was initiated at a point-in-time T.sub.CG1 which is both a) after T.sub.est, the point-in-time of establishment of the snap copy relationship SCR1 and b) before T.sub.w/d, the point-in-time of issuance of the withdraw request.) (Fig 9B  delay withdrawal when consistency group initiating before the withdrawal request received, i.e. CGIP scenario, and when the data consistency application has completed, withdrawal can be executed)
Brown ‘848-Brown ‘421-Buah does not teach a Consistency Group In Progress (CGIP) flag is reset.  However, Brown ‘848-Brown ‘421-Buah teaches delaying withdrawal if consistency group is in the creation of the current consistency group. Brown ‘848-Brown ‘421-Buah also teaches logics (Brown ‘848 [0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) (i.e. Brown ‘848’s logic can be modified and implemented in different ways, such as using flags or bitmaps or markings, etc.)
However, Jean-Denis teaches a Consistency Group In Progress (CGIP) flag is reset. (Jean-Denis [0007] In general, all of the bits in the out of synch bitmap are cleared in the Consistency Group in Progress mode before a consistency group is successfully formed…If the out of synch bitmap is not completely drained before the expiration of the period of time, then the consistency group formation attempt is deemed failed. If so, the mode of operation may be switched from the Consistency Group in Progress Mode to the Normal Transfer Mode. [0008] If the out of synch bitmap is not completely drained after another time limit, another attempt may be made to form a consistency group by switching back to the Consistency Group in Progress Mode. (i.e. Consistency Group in Progress Mode = a CGIP is set; Normal Transfer Mode = a CGIP flag is reset) 
Brown ‘848, Brown ‘421, Buah and Jean-Denis are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah and Jean-Denis before him or her to modify the Brown ‘848- Brown ‘421-Buah’s system with Jean-Denis’s teaching. The motivation for doing so would be to use CGIP flag (Jean-Denis [0007-0008]) for data protection.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1), referred herein as Brown ‘848, in view of Brown et al. (US 20180157421 A1), referred herein as Brown ‘421, further in view of Buah et al. (US 20060112244 A1), referred herein as Buah, further in view of  Jean-Denis et al. (US 20070130213 A1), referred herein as Jean-Denis, further in view of  Herz et al. (US 20170293519 A1), referred herein as Herz.
Regarding Claim 8, Brown ‘848, Brown ‘421, Buah and Jean-Denis teach
The computer-implemented method of claim 7, resetting the CGIP flag  (Jean-Denis [0007-0008])
Brown ‘848-Brown ‘421-Buah-Jean-Denis does not teach wherein a callback flag is reset in response to resetting the CGIP flag.
	However, Clayton teaches a callback flag is reset in response to (Herz [0119] The resetting or clearing of a initiator request flag, may cause the start of the transmission.[0134] Each channel may activate two flags, namely the initiator request flag and the response request flag. [0119] The resetting or clearing of a initiator request flag, for instance I0, may cause the start of the transmission.)
(i.e. use Herz’s  response request flag for a callback flag, the flag is reset in response to resetting another flag)
The combination of Brown ‘848-Brown ‘421-Buah-Jean-Denis and Herz teaches wherein a callback flag is reset in response to resetting the CGIP flag.
Brown ‘848, Brown ‘421, Buah, Jean-Denis and Herz are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah, Jean-Denis and Herz before him or her to modify the Brown ‘848- Brown ‘421-Buah-Jean-Denis’s system with Herz’s teaching. The motivation for doing so would be to use flags for data protection (Herz [0104]) the use of status flags is well known in the art as status flags enable an instruction to act based on the result of a previous instruction.
Claim(s) 11-13, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1), referred herein as Brown ‘848, in view of Brown et al. (US 20180157421 A1), referred herein as Brown ‘421, further in view of Buah et al. (US 20060112244 A1), referred herein as Buah, further in view of Gordon et al (US 20140344539 A1), referred herein as Gordon.
Regarding Claim 11, Brown ‘848 teaches
A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising: (Brown ‘848 [0122] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.)
receiving, by the one or more processors, a first request to perform a point-in-time snapshot copy operation from a first logical storage volume to a second logical storage volume by a data consistency application, (Brown ‘848 [0008] The point-in-time snap copy function creates a snap copy relationship between a snap copy source and a snap copy target over a particular range of tracks. [0066] The snap copy management logic 234 (FIG. 4) is configured to create a local copy, such as a point-in-time snap copy, for example, of a local copy source such as a primary volume, for example, to local copy target, which may also be utilized as a local primary source of a consistency group.)
where the data consistency application maintains data consistency by performing asynchronous data replication between the first logical storage volume and the second logical storage volume by forming a consistency group while the data consistency application is in an active state; (Brown ‘848 [0003] The process of replicating, that is, copying data over to the secondary system can be setup in either a synchronous or asynchronous relationship between the primary system and the secondary system. [0063] One mode of the snap copy management logic 234 managing the copy relationships, may be implemented with asynchronous copy operations, such as a peer-to-peer remote copy (PPRC) program modified as appropriate in accordance with present description. [0066] The snap copy management logic 234 (FIG. 4) is configured to create a local copy, such as a point-in-time snap copy, for example, of a local copy source such as a primary volume, for example, to local copy target, which may also be utilized as a local primary source of a consistency group.)
receiving, by the one or more processors, a second request to withdraw the point- in-time snapshot copy operation being implemented by the data consistency application;  (Brown ‘848 Abst: Withdrawal of a point-in-time snap copy relationship or a portion of such a relationship, is managed in a manner which can obviate disruption of consistency groups due to the withdrawal. A determination is made as to whether to delay execution of the withdrawal request to temporarily preserve data of the withdrawal range. [0052] A typical host as represented by the host 2a (FIG. 3) includes an operating system 218 and an application 220)
in response to determining that the data consistency application is creating a current consistency group, maintaining, by the one or more processors, the second request while allowing the creation of the current consistency group by the data consistency application; (Brown ‘848 [0014] Yet another aspect is directed to delaying withdrawal of the modified first point-in-time snap copy relationship in response to the withdrawal request if it is determined that a first consistency group was initiated at a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. when current consistency group is creating at the time of withdrawal request,  maintain the withdrawal request and delay the execution of withdrawal.)   
preventing, by the one or more processors, a formation of a new consistency group by the data consistency application during withdrawal of the point-in-time snapshot copy operation, (Brown ‘848 [0029] Hence, withdrawal of the point-in-time snap copy relationship before such data has been copied to a target which is part of a consistency group, may prevent completion of the consistency group. [0076] It is appreciated that absent snap copy withdrawal management operations in accordance with the present description, withdrawal of the point-in-time snap copy relationship SCR1 prior to completion of the consistency group of local primary volume1′ and remote secondary volume2′ may disrupt completion of a consistency group. For example, data needed to complete a volume of a consistency group may be located only on the snap copy source volume1. Hence, withdrawal of the point-in-time snap copy relationship SCR1 before such data has been copied to the target volume1′ which is part of a consistency group may prevent completion of a consistency group of volume1′ and volume2′.)
Brown ‘848 does not teach the data consistency application is set in an active state,  the data consistency application is set in an idle state
However, Brown ‘421 teaches the data consistency application is set in an active state, (Brown ‘421 [0073] the suspend logic 330 of the consistent local and remote copy generator logic 234 is further configured to unquiesce host input to the first data unit, and to restart mirroring and thus resynchronization of data from the primary volume1 to the secondary volume2 as indicated by the arrow labeled “mirror relationship1” of FIG. 5c. ) (i.e. restart mirroring is set the data consistency application in an active state) the data consistency application is set in an idle state (Brown ‘421 [0072] After quiescing host input to the primary volume1, mirroring of data from the primary volume1 to the secondary volume2 may be idled.) (i.e. set the data consistency application in an idle state)
Brown ‘848, and Brown ‘421 are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848 and Brown ‘421 before him or her to modify the Brown ‘848’s system with Brown ‘421’s teaching. The motivation for doing so would be to (Brown ‘421 abst) synchronizes the first and second point-in-time snap copy volumes to be consistent with each other.
Brown ‘848-Brown ‘421 dose not teach 
marking, by the one or more processors, data to be transferred within the first logical storage volume to the second logical storage volume as part of the point-in-time snapshot copy operation while the data consistency application is set in an idle state; and in response to determining that the data consistency application is set in an idle state, preventing a formation of a new consistency group by the data consistency application during withdrawal of the point-in-time snapshot copy operation.
However, Buah teaches
marking, by the one or more processors, data to be transferred within the first logical storage volume to the second logical storage volume as part of the point-in-time snapshot copy operation while the data consistency application is set in an idle state; (Buah [0033] In the event of a failure at the production site, PPRC suspends mirroring and makes the target volumes available for read/write access.)
 in response to determining that the data consistency application is set in an idle state, preventing a formation of a new consistency group by the data consistency application (Buah [0033] While the mirror is suspended, PPRC tracks the new writes)
Brown ‘848, Brown ‘421 and Buah are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421 and Buah before him or her to modify the Brown ‘848- Brown ‘421’s system with Buah’s teaching. The motivation for doing so would be to (Buah abst) place the data in an appropriate state for a selected event to be processed.
Brown ‘848-Brown ‘421-Buah does not teach and removing the marked data from the first logical storage volume while the data consistency application is set in the idle state.
However, Gordon teaches removing the marked data from the first logical storage volume (Gordon [0060] removing a volume can involve, inter-alia, removing a node from the volume-version data structure, or marking the volume entry which is associated with the volume that is to be removed with an indication that the corresponding volume was removed.)
Brown ‘848, Brown ‘421, Buah and Gordon are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah and Gordon before him or her to modify the Brown ‘848-Brown ‘421-Buah’s system with Gordon’s teaching. The motivation for doing so would be (Gordon abst) for managing data in a storage system.
	Regarding Claim 12, Brown ‘848, Brown ‘421, Buah and Gordon teach
The computer program product of claim 11, wherein the point-in-time snapshot copy operation includes a transfer of a point-in-time copy of P201908050US01/TUC1P603- 4 -data from the first logical storage volume to the second logical storage volume within a system. (Brown ‘848 [0006] The primary and secondary volumes are identified by a copy relationship in which the data of the primary volume, also referred to as the source volume, is copied to the secondary volume, also referred to as the target volume. [0011] point-in-time snap copy relationship is created between the snap copy source and the snap copy target.) 
Regarding Claim 13, Brown ‘848, Brown ‘421, Buah and Gordon teach
The computer program product of claim 11, wherein the data consistency application is currently implementing the point-in-time snapshot copy operation when the second request is received.  (Brown ‘848 [0012] In one embodiment, the determining whether to delay withdrawal of the modified first point-in-time snap copy relationship includes determining whether a consistency group
between a consistency group source and a consistency group target was initiated as of a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. at the time of the withdraw request, the consistency group was initiated.)
 Regarding Claim 15, Brown ‘848, Brown ‘421, Buah and Gordon teach
The computer program product of claim 11, wherein the data consistency application is determined to be idle (Buah [0033] While the mirror is suspended, PPRC tracks the new writes) in response to determining that the data consistency application is not currently creating or replicating a consistency group when the second request is received.  (Brown ‘848[0013]snap copy withdrawal
 management in accordance with the present description further includes withdrawing the modified first point-in-time snap copy relationship in response to the withdrawal request in the absence of a consistency group which was initiated both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. no consistency group was initiating at the time when the withdrawal request was received, execute the withdrawal without delay.)
Regarding Claim 20, Brown ‘848 teaches
A computer-implemented method, comprising: receiving a first request to perform a point-in-time snapshot copy operation from a first logical storage volume to a second logical storage volume by a data consistency application, (Brown ‘848 [0008] The point-in-time snap copy function creates a snap copy relationship between a snap copy source and a snap copy target over a particular range of tracks. [0066] The snap copy management logic 234 (FIG. 4) is configured to create a local copy, such as a point-in-time snap copy, for example, of a local copy source such as a primary volume, for example, to local copy target, which may also be utilized as a local primary source of a consistency group.)
where the data consistency application maintains data consistency by performing asynchronous data replication between the first logical storage volume and the second logical storage volume by forming a consistency group while the data consistency application is in an active state; (Brown ‘848 [0003] The process of replicating, that is, copying data over to the secondary system can be setup in either a synchronous or asynchronous relationship between the primary system and the secondary system. [0063] One mode of the snap copy management logic 234 managing the copy relationships, may be implemented with asynchronous copy operations, such as a peer-to-peer remote copy (PPRC) program modified as appropriate in accordance with present description. [0066] The snap copy management logic 234 (FIG. 4) is configured to create a local copy, such as a point-in-time snap copy, for example, of a local copy source such as a primary volume, for example, to local copy target, which may also be utilized as a local primary source of a consistency group.)
receiving a second request to withdraw the point-in-time snapshot copy operation being implemented by the data consistency application;(Brown ‘848 Abst: Withdrawal of a point-in-time snap copy relationship or a portion of such a relationship, is managed in a manner which can obviate disruption of consistency groups due to the withdrawal. A determination is made as to whether to delay execution of the withdrawal request to temporarily preserve data of the withdrawal range. [0052] A typical host as represented by the host 2a (FIG. 3) includes an operating system 218 and an application 220)
in response to determining that the data consistency application is creating the consistency group, maintaining the second request while allowing the creation of the consistency group by the data consistency application; (Brown ‘848 [0014] Yet another aspect is directed to delaying withdrawal of the modified first point-in-time snap copy relationship in response to the withdrawal request if it is determined that a first consistency group was initiated at a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. when current consistency group is creating at the time of withdrawal request,  maintain the withdrawal request and delay the execution of withdrawal.)   
preventing a formation of a new consistency group by the data consistency application during withdrawal of the point-in-time snapshot copy operation (Brown ‘848 [0029] Hence, withdrawal of the point-in-time snap copy relationship before such data has been copied to a target which is part of a consistency group, may prevent completion of the consistency group. [0076] It is appreciated that absent snap copy withdrawal management operations in accordance with the present description, withdrawal of the point-in-time snap copy relationship SCR1 prior to completion of the consistency group of local primary volume1′ and remote secondary volume2′ may disrupt completion of a consistency group. For example, data needed to complete a volume of a consistency group may be located only on the snap copy source volume1. Hence, withdrawal of the point-in-time snap copy relationship SCR1 before such data has been copied to the target volume1′ which is part of a consistency group may prevent completion of a consistency group of volume1′ and volume2′.)
Brown ‘848 does not teach 
the data consistency application is set in an active state,  
in response to identifying data to be transferred as part of the point-in-time snapshot copy operation within the data consistency application: setting the data consistency application in an idle state in which the data consistency application does not form the consistency group; 
restarting the data consistency application;
identifying, by the data consistency application, the marked data within the first logical storage volume; 
creating, by the data consistency application, the consistency group including the marked data; 
the data consistency application is set in an idle state, 
However, Brown ‘421 teaches the data consistency application is set in an active state, (Brown ‘421 [0073] the suspend logic 330 of the consistent local and remote copy generator logic 234 is further configured to unquiesce host input to the first data unit, and to restart mirroring and thus resynchronization of data from the primary volume1 to the secondary volume2 as indicated by the arrow labeled “mirror relationship1” of FIG. 5c. ) (i.e. restart mirroring is set the data consistency application in an active state) 
in response to identifying data to be transferred as part of the point-in-time snapshot copy operation within the data consistency application: (Brown ‘421 [0071] in one embodiment, the synchronizing operation includes copying selected data from the first point-in-time snap copy volume1′ of the primary system 24a over the network 6 to the second point-in-time snap copy volume2′ of the secondary system 24b so that both the first and second point-in-time snap copy volumes, volume1′ and volume2′, provide consistent point-in-time snap copies of the data of the primary volume1 of the primary system 24a as of the first point-in-time.)
setting the data consistency application in an idle state in which the data consistency application does not form the consistency group;   (Brown ‘421 [0072] To facilitate generating point-in-time snap copy volumes, volume1′ and volume2′, which are consistent with each other, the consistent local and remote copy generator logic 234 of the primary storage controller 4a further includes in one embodiment, suspend logic 330 configured to quiesce host input to the primary volume1. After quiescing host input to the primary volume1, mirroring of data from the primary volume1 to the secondary volume2 may be idled.)(in an idled state, the consistency group does not form)
restarting the data consistency application; identifying, by the data consistency application, the marked data within the first logical storage volume;  (Brown ‘421 [0073]  the suspend logic 330 of the consistent local and remote copy generator logic 234 is further configured to unquiesce host input to the first data unit, and to restart mirroring and thus resynchronization of data from the primary volume1 to the secondary volume2 as indicated by the arrow labeled “mirror relationship1” of FIG. 5c.)
creating, by the data consistency application, the consistency group including the marked data; 
 (Brown ‘421 [0074] In one embodiment, all the bits of the local target bitmap4 may be initially set to “1” to indicate that all tracks are to be copied from the secondary volume2 to the point-in-time snap copy volume2′.) 
the data consistency application is set in an idle state (Brown ‘421 [0072] After quiescing host input to the primary volume1, mirroring of data from the primary volume1 to the secondary volume2 may be idled.) (i.e. set the data consistency application in an idle state)
Brown ‘848, and Brown ‘421 are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848 and Brown ‘421 before him or her to modify the Brown ‘848’s system with Brown ‘421’s teaching. The motivation for doing so would be to (Brown ‘421 abst) synchronizes the first and second point-in-time snap copy volumes to be consistent with each other.
Brown ‘848-Brown ‘421 dose not teach 
marking the data to be transferred within the first logical storage volume as part of the point-in-time snapshot copy operation while the data consistency application is in the idle state; 
and in response to determining that the data consistency application is set in an idle state, preventing a formation of a new consistency group by the data consistency application during withdrawal of the point-in-time snapshot copy operation, 
However, Buah teaches
marking the data to be transferred within the first logical storage volume as part of the point-in-time snapshot copy operation while the data consistency application is in the idle state;  (Buah [0033] In the event of a failure at the production site, PPRC suspends mirroring and makes the target volumes available for read/write access.)
 in response to determining that the data consistency application is set in an idle state, preventing a formation of a new consistency group by the data consistency application (Buah [0033] While the mirror is suspended, PPRC tracks the new writes)
Brown ‘848, Brown ‘421 and Buah are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421 and Buah before him or her to modify the Brown ‘848- Brown ‘421’s system with Buah’s teaching. The motivation for doing so would be to (Buah abst) place the data in an appropriate state for a selected event to be processed.
Brown ‘848-Brown ‘421-Buah does not teach and removing the marked data from the first logical storage volume while the data consistency application is set in the idle state.
However, Gordon teaches removing the marked data from the first logical storage volume (Gordon [0060] removing a volume can involve, inter-alia, removing a node from the volume-version data structure, or marking the volume entry which is associated with the volume that is to be removed with an indication that the corresponding volume was removed.)
Brown ‘848, Brown ‘421, Buah and Gordon are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah and Gordon before him or her to modify the Brown ‘848-Brown ‘421-Buah’s system with Gordon’s teaching. The motivation for doing so would be (Gordon abst) for managing data in a storage system.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1), referred herein as Brown ‘848, in view of Brown et al. (US 20180157421 A1), referred herein as Brown ‘421, further in view of Buah et al. (US 20060112244 A1), referred herein as Buah, further in view of Gordon et al (US 20140344539 A1), referred herein as Gordon, further in view of  Herz et al. (US 20170293519 A1), referred herein as Herz.
Regarding Claim 14, Brown ‘848, Brown ‘421, Buah and Gordon teach
The computer program product of claim 11, wherein upon determining that the data consistency application is creating the current consistency group, that the second request is pending during the creation of the current consistency group.  (Brown ‘848 [0014] delaying withdrawal of the modified first point-in-time snap copy relationship in response to the withdrawal request if it is determined that a first consistency group was initiated at a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. the withdrawal is delayed/pending while waiting for the current consistency group to complete.)
	Brown ‘848-Brown ‘421-Buah-Gordon does not teach a callback flag is set and where the callback flag indicates, even though Brown ‘848 teaches delaying withdrawal if consistency group is in the creation of the current consistency group. Brown ‘848 also teaches logics (Brown ‘848 [0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) (i.e. Brown ‘848’s logic can be modified and implemented in different ways, such as using flags or bitmaps or markings, etc.)
	However, Herz teaches using flags (Herz [0134] Each channel may activate two flags, namely the initiator request flag and the response request flag. A pending frame may be indicated with a corresponding request flag.) (i.e. use Herz’s  response request flag for a callback flag is set and where the callback flag indicates pending.)
Brown ‘848, Brown ‘421, Buah, Gordon and Herz are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah, Gordon and Herz before him or her to modify the Brown ‘848- Brown ‘421-Buah-Gordon’s system with Herz’s teaching. The motivation for doing so would be to use flags (Herz abst) for communication.
Claim(s) 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1), referred herein as Brown ‘848, in view of Brown et al. (US 20180157421 A1), referred herein as Brown ‘421, further in view of Buah et al. (US 20060112244 A1), referred herein as Buah, further in view of Gordon et al (US 20140344539 A1), referred herein as Gordon, further in view of  Clayton et al. (US 20150237133 A1), referred herein as Clayton.
Regarding Claim 16, Brown ‘848, Brown ‘421, Buah and Gordon teach
The computer program product of claim 11, 
Brown ‘848-Brown ‘421-Buah-Gordon does not teach wherein the formation of a new consistency group is prevented by setting an idle flag that indicates that the data consistency application cannot create a new consistency group while the idle flag is set.
However, Clayton teaches wherein the formation of a new consistency group is prevented by setting an idle flag that indicates that the data consistency application cannot create a new consistency group while the idle flag is set. (Clayton [0014] Described embodiments provide techniques for processing a pause with consistency command that allows a host to pause the formation of consistency group. [0027] if (at block 162) the pause flag 112 is not set to indicate to pause forming consistency groups…If (at block 162) the pause flag 112 is set to indicate pause, then the copy manager 12a suspends (at block 166) performing the first copy operation to form another consistency group between the source data 4a and the first data copy 4b.) (i.e. pause flag is idle flag. With the pause command, the consistency application is idle and preventing a formation of a new consistency group.)
Brown ‘848, Brown ‘421, Buah, Gordon and Clayton are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah, Gordon and Clayton before him or her to modify the Brown ‘848- Brown ‘421-Buah-Gordon’s system with Clayton’s teaching. The motivation for doing so would be to use flag (Clayton [0014]) processing a pause with consistency command.
Regarding Claim 18, Brown ‘848, Brown ‘421, Buah and Gordon teach
The computer program product of claim 11, wherein the point-in-time snapshot copy operation is withdrawn (Brown ‘848 Abst: Withdrawal of a point-in-time snap copy relationship or a portion of such a relationship, is managed in a manner which can obviate disruption of consistency groups due to the withdrawal.[0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) (i.e. Brown ‘848’s withdrawal logic can be modified and implemented using flags or bitmaps or markings, etc.)
while an idle flag or a Consistency Group In Progress (CGIP) flag is set.  (The Examiner notes the claim limitation has “OR” in “while an idle flag or a Consistency Group In Progress (CGIP) flag is set”, therefore either flag is set meets the condition)
Brown ‘848-Brown ‘421-Buah- Gordon does not teach while an idle flag is set
However, Clayton teaches while an idle flag is set (Clayton [0014] Described embodiments provide techniques for processing a pause with consistency command that allows a host to pause the formation of consistency group. [0027] if (at block 162) the pause flag 112 is not set to indicate to pause forming consistency groups…If (at block 162) the pause flag 112 is set to indicate pause, then the copy manager 12a suspends (at block 166) performing the first copy operation to form another consistency group between the source data 4a and the first data copy 4b.) (i.e. pause flag is idle flag. With the pause command, the consistency application is idle and preventing a formation of a new consistency group, and the point-in-time snapshot copy operation is withdrawn)
Brown ‘848, Brown ‘421, Buah, Gordon and Clayton are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah, Gordon and Clayton before him or her to modify the Brown ‘848- Brown ‘421-Buah-Gordon’s system with Clayton’s teaching. The motivation for doing so would be to use flag (Clayton [0014]) processing a pause with consistency command.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1), referred herein as Brown ‘848, in view of Brown et al. (US 20180157421 A1), referred herein as Brown ‘421, further in view of Buah et al. (US 20060112244 A1), referred herein as Buah, further in view of Gordon et al (US 20140344539 A1), referred herein as Gordon, further in view of  Jean-Denis et al. (US 20070130213 A1), referred herein as Jean-Denis.
Regarding Claim 17, Brown ‘848, Brown ‘421, Buah and Gordon teach
The computer program product of claim 11, wherein in response to determining that (i) the data consistency application was creating a current consistency group when second request was received, and (ii) the data consistency application has completed the creation and replication of a current consistency group.  (Brown ‘848 Fig 9B [0099]The withdrawal delay logic 334 is further configured to delay (block 540) withdrawal of the smaller point-in-time snap copy relationship SCR-W in response to the withdrawal request if it is determined (blocks 508, 520) that the consistency group CG1 was initiated at a point-in-time T.sub.CG1 which is both a) after T.sub.est, the point-in-time of establishment of the snap copy relationship SCR1 and b) before T.sub.w/d, the point-in-time of issuance of the withdraw request.) (Fig 9B  delay withdrawal when consistency group initiating before the withdrawal request received, i.e. CGIP scenario, and when the data consistency application has completed, withdrawal can be executed)
Brown ‘848-Brown ‘421-Buah-Gordon does not teach a Consistency Group In Progress (CGIP) flag is reset.  However, Brown ‘848-Brown ‘421-Buah teaches delaying withdrawal if consistency group is in the creation of the current consistency group. Brown ‘848-Brown ‘421-Buah also teaches logics (Brown ‘848 [0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) (i.e. Brown ‘848’s logic can be modified and implemented in different ways, such as using flags or bitmaps or markings, etc.)
However, Jean-Denis teaches a Consistency Group In Progress (CGIP) flag is reset. (Jean-Denis [0007] In general, all of the bits in the out of synch bitmap are cleared in the Consistency Group in Progress mode before a consistency group is successfully formed…If the out of synch bitmap is not completely drained before the expiration of the period of time, then the consistency group formation attempt is deemed failed. If so, the mode of operation may be switched from the Consistency Group in Progress Mode to the Normal Transfer Mode. [0008] If the out of synch bitmap is not completely drained after another time limit, another attempt may be made to form a consistency group by switching back to the Consistency Group in Progress Mode. (i.e. Consistency Group in Progress Mode = a CGIP is set; Normal Transfer Mode = a CGIP flag is reset) 
Brown ‘848, Brown ‘421, Buah, Gordon and Jean-Denis are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown ‘848, Brown ‘421, Buah, Gordon and Jean-Denis before him or her to modify the Brown ‘848- Brown ‘421-Buah-Gordon’s system with Jean-Denis’s teaching. The motivation for doing so would be to use CGIP flag (Jean-Denis [0007-0008]) for data protection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Micka et al. (US 20050071710 A1) Method, system, and program for mirroring data among storage sites

Brown; Theresa M. et al. - US 20180349042 A1 - DELAYED CONSISTENT POINT-IN-TIME COPY FROM A SECONDARY VOLUME OF A CONSISTENT ASYNCHRONOUS MIRROR COPY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI MA/Examiner, Art Unit 2135              

/YAIMA RIGOL/Primary Examiner, Art Unit 2135